BRORBY, Circuit Judge.
We originally decided this ease in an opinion found at 908 F.2d 595 (10th Cir.1990), in which this court construed the Clean Water Act as prohibiting any discharge of effluent that would reach waters already in violation of existing water quality standards.
The Supreme Court granted certiorari and in an opinion issued February 26, 1992, reversed the decision of this court. — U.S. —, 112 S.Ct. 1046, 117 L.Ed.2d 239 (1992).
We therefore AFFIRM the decision of the Environmental Protection Agency and REMAND this case to the Environmental Protection Agency.